UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6973



FERNANDO ARMSTEAD,

                                              Plaintiff - Appellant,

          versus


D. A. BRAXTON, Former Warden; TRACEY S. RAY,
Warden;   MAJOR    FLEMING,  Former   Major;
LIEUTENANT K. MCCOY; SERGEANT DEED; J.
FLEMING, Correctional Officer; J. POWERS,
Correctional Officer,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00201-jlk)


Submitted:   February 5, 2007          Decided:     February 22, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fernando Armstead, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Fernando Armstead appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Armstead v.

Braxton, No. 7:06-cv-00201-jlk (W.D. Va. Apr. 18, 2006).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -